IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE DANIEL                   §   Nos. 454, 2014, 487, 2014,
    KLOIBER DYNASTY TRUST U/A/D                   §   and 524, 2014
    DECEMBER 20, 2002                             §
                                                  §   Court Below—Court of Chancery
                                                  §   of the State of Delaware,
                                                  §   C.A. No. 9685

                             Submitted: September 17, 2014
                              Decided: September 22, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                         ORDER

       This 22nd day of September 2014, it appears to the Court that:

       (1)    Petitioner below-appellant, William Nicholas Kloiber, filed a notice of

interlocutory appeal in No. 454, 2014. Petitioner below-appellant, PNC Delaware

Trust Company, filed a notice of interlocutory appeal in No. 487, 2014. Both

parties have petitioned this Court, pursuant to Supreme Court Rule 42, to accept an

appeal from the same interlocutory opinion and interlocutory status quo order of

the Court of Chancery dated August 6, 2014.1

       (2)    The trial court’s opinion denied William Nicholas Kloiber’s

application for a temporary restraining order, which sought to prevent Beth Kloiber

1
  The Court of Chancery issued an amended status quo order on September 3, 2014, which
vacated the status quo order dated August 6, 2014. William Nicholas Kloiber filed a notice of
interlocutory appeal in No. 524, 2014 from the Court of Chancery’s amended status quo order.
Because we conclude that the trial court had jurisdiction to amend its status quo order in the
absence of a stay, a separate notice of appeal in No. 524, 2014 was not necessary to invoke this
Court’s jurisdiction to accept an interlocutory from the amended status quo order. Consequently,
we consider the applications for certification in light of the amended status quo order.
from attempting to enforce certain orders entered by a Family Court judge in

Kentucky. The amended status quo order imposed certain restrictions on the

parties with respect to transactions involving the Daniel Kloiber Dynasty Trust

during the pendency of the litigation in Delaware and Kentucky.

       (3)    The parties sought certification to take an interlocutory appeal in the

Court of Chancery on August 15, 2014 and August 18, 2014, respectively.2 The

Court of Chancery denied the certification applications on September 3, 2014.

       (4)    Applications for interlocutory review are addressed to the sound

discretion of this Court. In the exercise of its discretion, this Court has concluded

that none of the three applications for interlocutory review meets the requirements

of Supreme Court Rule 42(b). Accordingly, the applications are refused.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the within

interlocutory appeals are REFUSED.

                                            BY THE COURT:


                                            /s/ Randy J. Holland
                                                   Justice




2
 Kloiber also filed an application for certification of the September 3 amended status quo order,
which we deem unnecessary, on September 15, 2014.

                                              -2-